       Case 5:19-cv-00248-TKW-MJF Document 1 Filed 07/26/19 Page 1 of 6



                       UNITED STATED DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION


                               CASE NO. 5:19-cv-248


NOLAND’S ROOFING, INC. a/a/o
RUBEN LAUREL,

        Plaintiff,
vs.

VOYAGER INDEMNITY INSURANCE
COMPANY,

     Defendant.
_____________________________________/

      DEFENDANT VOYAGER INDEMNITY INSURANCE COMPANY’S
                    NOTICE OF REMOVAL
        Defendant Voyager Indemnity Insurance Company (“Voyager Indemnity”),

pursuant to 28 U.S.C. §§ 1446 and 1332, files this Notice of Removal and

removes to the United States District Court an action which is pending in the

Circuit Court of the Fourteenth Judicial Circuit, in and for Jackson County,

Florida. The facts and legal authority supporting this Notice of Removal are as

follows:

            A. BACKGROUND & CONDITIONS OF REMOVAL
       1.     On June 13, 2019, Plaintiff, Noland’s Roofing, Inc. (“Plaintiff”) as the

purported assignee of Ruben Laurel, filed this civil action against Assurant


                                           1
       Case 5:19-cv-00248-TKW-MJF Document 1 Filed 07/26/19 Page 2 of 6



Insurance Agency, Inc. in the Circuit Court of the Fourteenth Judicial Circuit in

and for Jackson County, Florida, Case Number 19-CA-286. The Complaint was

served on Assurant Insurance Agency on June 27, 2019.

      2.     On July 23, 2019, Plaintiff filed an Amended Complaint which

dismissed Assurant Insurance Agency, Inc., and named Voyager Indemnity

Insurance Company as a Defendant. Voyager Indemnity accepted service of the

Amended Complaint through undersigned counsel on July 23, 2019. Plaintiff has

alleged three causes of action against Voyager Indemnity for violation of an

assignment, violation of a direction of payment, and a declaratory action. See

Plaintiff’s Amended Complaint attached hereto as part of Composite Exhibit “1.”

Plaintiff alleges that it has an assignment of benefits for a claim located at 4285

Lafayette St., Marianna, FL 32246 (the “Property”), which is the subject matter of

this lawsuit. Id. Plaintiff has sued Voyager Indemnity for damages and declaratory

relief allegedly arising out of this purported assignment. Id.

      3.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any of Voyager Indemnity’s rights to assert any defenses or

affirmative claims, including a counterclaim.

      4.     This Notice of Removal is being timely served and filed within the

time allotted under 28 U.S.C. § 1446(b). Pursuant to 28 U.S.C. § 1446(a), a true

and correct copy of all process and pleadings served as of this date is attached



                                           2
       Case 5:19-cv-00248-TKW-MJF Document 1 Filed 07/26/19 Page 3 of 6



hereto as Composite Exhibit “1.”         Voyager Indemnity has timely filed this

removal within 30 days from the date of service of the Amended Complaint.

       5.     This action is not a non-removable action as described under 28 U.S.C.

§ 1445.

       6.     In accordance with 28 U.S.C. § 1446(d), contemporaneously with the

filing of this Notice of Removal, Voyager Indemnity is serving Plaintiff with a copy

of this Notice of Removal and is filing a Notice of Filing of Notice of Removal

with the Clerk of the Court for Jackson County, Florida.

                              B. LEGAL STANDARD
       7.     Pursuant to 28 U.S.C. §1441(a), “any civil action brought in a state

court of which the district courts of the United States have original jurisdiction, may

be removed by the defendant … to the district court of the United States for the

district and division embracing the place where such action is pending.”

       8.     Pursuant to 28 U.S.C. § 1332, the district courts have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of

different states.

       9.     This Court has original jurisdiction under 28 U.S.C. § 1332 because

there is complete diversity of citizenship between Plaintiff (which is a citizen of




                                           3
       Case 5:19-cv-00248-TKW-MJF Document 1 Filed 07/26/19 Page 4 of 6



Florida) and Defendant (Voyager Indemnity is a citizen of Georgia), and the

amount in controversy is in excess of $75,000.

                    DIVERSITY OF CITIZENSHIP EXISTS
       10.   Plaintiff is a Florida corporation with its principal place of business

located at 1295 W Hwy 50, Clermont, Florida 34711. See printout from Florida

Department of State, Division of Corporations’ website, a true and correct copy of

which is attached hereto as Exhibit “2”.

       11.   Voyager Indemnity is a Georgia corporation with its principal place

of business located at 260 Interstate North Cir. SE, Atlanta, Georgia 30339. See

printout from Georgia Corporations Division’s website, Office of the Georgia

Secretary of State, a true and correct copy of which is attached hereto as Exhibit

“3”.

       12.   Venue is proper in the United States District Court for the Northern

District of Florida because the case is being removed from the Circuit Court of

the Fourteenth Judicial Circuit in and for Jackson County, Florida.

                 THE AMOUNT IN CONTROVERSY IS MET
       13.   On or about February 8, 2019 prior to the filing of this lawsuit,

Plaintiff provided Voyager Indemnity with its purported assignment of benefits

and estimate of damages totaling $180,732.18. A true and correct copy of




                                           4
       Case 5:19-cv-00248-TKW-MJF Document 1 Filed 07/26/19 Page 5 of 6



Plaintiff’s February 8, 2019 e-mail and estimate are attached hereto as Composite

Exhibit “4.”

       14.      Plaintiff’s Amended Complaint alleges that it was paid nothing. See

Amended Complaint ¶¶ 16, 21, 32 (alleging “Defendant’s refusal to pay

Plaintiff.”).

       15.      The jurisdictional amount in controversy of $75,000 is therefore met.

See Vigoa v. Bank of Am., N.A., No. 07-23108-CIV, 2008 U.S. Dist. LEXIS

128689, at *4 (S.D. Fla. Mar. 10, 2008) (a settlement letter can constitute an “other

paper” justifying removal under § 1446 (b)); Martin v. Mentor Corp., 142 F. Supp.

2d 1346, 1349 (M.D. Fla. 2001) (“Defendants may use a variety of documents,

including a written settlement demand, as an “other paper” under 28 U.S.C. §

1446(b) to determine if the case is removable”).

                               C. CONCLUSION
      16.       As complete diversity and the jurisdictional amount have been met,

this action is removable pursuant to 28 U.S.C. § 1332.

       WHEREFORE, Defendant Voyager Indemnity Insurance Company

respectfully requests that the aforesaid action now pending in the Circuit Court

of the Fourteenth Judicial Circuit be removed to this Honorable Court.




                                           5
        Case 5:19-cv-00248-TKW-MJF Document 1 Filed 07/26/19 Page 6 of 6



        Dated July 26, 2019              Respectfully Submitted,
                                         SHUTTS & BOWEN LLP
                                         Attorneys for Defendant, VOYAGER
                                         INDEMNITY INSURANCE COMPANY
                                         200 East Broward Boulevard
                                         Suite 2100
                                         Fort Lauderdale, FL 33301
                                         Telephone: (954) 524-5505
                                         Facsimile: (954) 524-5506

                                         By: s/Daniel R. Lazaro
                                            Sara Levy, Esq.
                                            Florida Bar No. 23767
                                            Email: slevy@shutts.com
                                            Daniel R. Lazaro, Esq.
                                            Florida Bar No. 99021
                                            Email: dlazaro@shutts.com



                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of July, 2019, a true and correct

copy of the foregoing has been furnished via CM/ECF to: Tyler J. Chasez, Esq.,

Hale, Hale & Jacobson, PA, 2876 S. Osceola Ave, Orlando, FL 32806

tyler@hhjlegal.com; alexis@hhjlegal.com.


                                             By: s/Daniel R. Lazaro   _______
                                                   Daniel R. Lazaro




FTLDOCS 7731432 1




                                        6
